 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. SULLIVAN,                                  No.: 1:15-cv-00243-DAD-SAB (PC)

12                        Plaintiff,
                                                            ORDER GRANTING DEFENDANT’S
13             v.                                           MOTION FOR EXTENSION OF TIME TO
                                                            FILE A DISPOSITIVE MOTION
14    M. D. BITER,
15                        Defendant.                        (ECF No. 88)

16

17            Plaintiff Michael J. Sullivan is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action pursuant to 42 U.S.C. § 1983.
19            Currently before the Court is Defendant’s motion for an extension of time to file a
20   dispositive motion, filed April 14, 2020. (ECF No. 88.)
21            Good cause having been presented, it is HEREBY ORDERED that Defendant is granted,
22   up to and including June 5, 2020 to file a dispositive motion.
23

24   IT IS SO ORDERED.
25
     Dated:     April 14, 2020
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
